DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2021 has been entered.

Response to Arguments
	Claim Rejections under 35 USC 103
	Applicant’s Argument: Applicant argues in the remarks filed 12/01/2021 that Gao fails to teach the amended portions of claim 1 with respect to “communication over an F1 interface.” Gao fails to teach controlling the radio communication over an F1 interface.
Examiner’s Response: Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. The claim recites “parameters for controlling the radio communication over na F1 interface” but does not specify the parameters or how the parameters are related for control over an F1 interface. The parameters in Gao are related to serving a cell as these include DU and CU identification information for establishing an F1 interface between DU and CU, see ¶0042-44. The configuration parameters previously cited in Gao are used in the setup of the F1 interface that connects the CU and DU allowing these to serve the cell. It is not clear from Applicant’s argument how Gao fails to teach the parameters for controlling communication using F1 setup as Gao clearly teaches parameters for communication that involves F1 interface. Under broadest reasonable interpretation, the parameters are 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (“Gao”) (US 20190327133 A1) in view of Liu et al. (“Liu”) (US 20210211916 A1, continuation of PCT/CN2017/088503 filed 6/15/2017).

Regarding claim 1, Gao teaches:
A radio base station comprising a first device and a second device [Figure 2 CU and DU comprise base station ¶0025], the radio base station performing radio communication with a terminal, 
wherein the first device includes a first memory that holds first parameters for controlling the radio communication over an F1 interface [¶0025-27, first device is CU, see Figure 1  and Figure 7, element 722 with memory 706, see ¶0109 wherein memory may be used to implement the modules of Figure 7, and element 722 includes the held parameters including first parameters in Figure 5 ¶0066-70, modules implemented via memory see ¶0073-74 and ¶0108-109, and see ¶0042-44 setup of a F1 interface between DU and CU, wherein above parameters are for controlling communication over F1 interface as these are used in setup of F1 configuration ¶0065-69 “during F1 interface setup, a CU's configuration information may include one or more of the listed CU configuration information”], 
the second device includes a second memory that holds second parameters for controlling the radio communication over an F1 interface [¶0026-27, Figure 2, second device is DU includes at least one of multiple entities, second parameter holding unit being memory and configuration generator in Figure 3 322 that “holds” configuration information ¶0041-42, wherein ¶0047-50 and ¶0059 and figure 4, DU may hold parameters i.e. configuration information, implemented via memory ¶0038-40 and ¶0108-109, and see ¶0042-44 setup of a F1 interface between DU and CU, wherein above parameters are for controlling communication over F1 interface as these are used in setup of F1 configuration ¶0060-63 “during F1 interface setup, a DU's configuration information may include one or more of the listed DU configuration information in FIG. 4”], 
the radio base station includes a first processor that manages the first parameters held by the first memory and the second parameters held by the second memory [Figure 3 shows DU ¶0047 element 322 or figure 7 element 722 as in ¶0080, these units may be considered the first processor, or see ¶0105-109 wherein a processor may be generally configured to carry out the device steps, as these perform steps of updating respective devices of parameters Figures 9-10 and ¶094-95, Examiner notes that the first processor takes on a different meaning i.e. implemented in a different device of the DU / CU based on the alternative apparatus claim in claim 2 or claim 3, see specification Figure 6 and 7 teaching exclusive alternatives with first processor in CU and DU, [0065]-[0072] of specification indicating different embodiments housing the “first processor”], 
and the first processor causes a coordination necessary parameter, which is a parameter for which a coordination is necessary between the first and second parameters, to be held in only one of the first memory and the second memory [[Figure 3 shows DU ¶0047 element 322 or figure 7 element 722 as in ¶0080, these units may be considered parameter managing unit that manages parameters as these perform steps of updating respective devices of parameters Figures 9-10 and ¶094-95, and parameters include coordination necessary parameter i.e. a parameter that will be included in a configuration update message from CU to DU or DU to CU, and this parameter is held in DU prior to being sent to CU to update the CU as in Figure 9, or in only CU before being sent to the DU as in Figure 10, this being considered to support the claim language in accordance with Applicant’s specification for parameters held at one device but coordinated with the other device see [0068]-[0069], furthermore both of these may be considered parameter managing units performing the steps as Applicant’s specification presents exclusive scenarios where the managing unit is in DU and where the managing unit is in the CU, thus either of elements 322 and 722 take on the managing unit role in the reference based on the exclusive method being performed e.g. whether the DU or CU manages the parameters].
Gao teaches a 5G GNB managing parameters between DU and CU, these including various parameters related to CU and DU configuration and slice information for air interface configuration with mobile terminal. Gao does not expressly teach managing measurement gap however Liu teaches wherein the first and second parameters for which the coordination is necessary comprise a measurement gap [¶0034 teaches access device being a gNB including central unit i.e. first device and DU i.e. second device, and ¶0043 the gNB configures measurement gap for terminal, wherein coordination is considered necessary as in ¶0043 for gap information and in a gNB can be held in a DU or CU].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parameters that are coordinated between CU and DU of Gao to include measurement gap. Gao teaches coordination parameters in memory of CU and DU devices that are managed by a manager in either the CU or DU, thus either can perform the managing depending on the scenario that Applicant claims in subsequent claims. It would have been obvious to modify these parameters to include a measurement gap as in Liu who teaches gNB architecture can be employed in managing a measurement gap for a terminal that requires coordination in a network in order to e.g. avoid interrupting transmissions ¶0043, measurement gap information necessary for performing measurements ¶0003, and this being part of parameters stored at gNB so at least stored at one of CU or DU according to 

Regarding claim 3, Gao-Liu teaches:
The radio base station as claimed in claim 1, wherein the first processor causes the coordination necessary parameter to be held only in the first memory [Gao Figure 7 shows CU ¶0080 element 722 with memory considered first memory that manages parameters as these perform steps of updating respective devices of parameters Figures 9-10 and ¶094-95, and parameters include coordination necessary parameter i.e. a parameter that will be included in a configuration update message from CU to DU for coordination thus this parameter is only held in CU and is necessary to coordinate with DU parameters], and the first processor determines content of the coordination necessary parameter in units of the terminal [Gao ¶0081-84, ¶0094-95, processor and generator 722 of CU determines content i.e. generates the parameter and ¶0025 CU manages DU for providing services to user thus the parameter is in units of the user device as this is interpreted under broadest reasonable interpretation to be any measure related to serving the UE, and CU with DU serve UEs as cited].

Regarding claim 4, Gao-Liu teaches:
The radio base station as claimed in claim 1, wherein the first processor causes a part of coordination necessary parameters to be held in only one of the first memory and the second memory [[Figure 7 shows CU ¶0080 element 722 considered parameter managing unit i.e. first processor that manages parameters as these perform steps of updating respective devices of parameters Figures 9-10 and ¶094-95, and parameters held at the CU i.e. first holding unit memory include coordination necessary parameter i.e. a parameter that will be included in a configuration update message from CU to DU for coordination thus this parameter is only held in CU and vice versa for parameters at the DU].

Regarding claim 5, Gao teaches:
A communication control method implemented in a radio base station comprising a first device and a second device, the radio base station performing radio communication with a terminal [Figure 2 CU and DU comprise base station ¶0025 with user device], the communication control method comprising: 
Holding, by the first device, first parameters for controlling the radio communication over an F1 interface [¶0025-27, first device is CU, see Figure 1  and Figure 7, element 722 “holds” generated configuration information, configuration information including parameters in Figure 5 ¶0066-70, and see ¶0042-44 setup of a F1 interface between DU and CU, wherein above parameters are for controlling communication over F1 interface as these are used in setup of F1 configuration ¶0065-69 “during F1 interface setup, a CU's configuration information may include one or more of the listed CU configuration information”]]; 
Holding, by the second device, second parameters for controlling the radio communication over the F1 interface [¶0026-27, Figure 2, second device is DU includes at least one of multiple entities, second parameter holding unit being memory and configuration generator in Figure 3 322 that “holds” configuration information ¶0041-42, wherein ¶0047-50 and ¶0059 and figure 4, DU may hold parameters i.e. configuration information, and see ¶0042-44 setup of a F1 interface between DU and CU, wherein above parameters are for controlling communication over F1 interface as these are used in setup of F1 configuration ¶0060-63 “during F1 interface setup, a DU's configuration information may include one or more of the listed DU configuration information in FIG. 4”]; 
and managing, using a first processor of the radio base station, the first parameters held by the first device and the second parameters held by the second device  [Figure 3 shows DU ¶0047 element 322 or figure 7 element 722 as in ¶0080, either of these units may be considered the first processor for managing first and second parameters, as these perform steps of updating respective devices of parameters Figures 9-10 and ¶094-95, Examiner notes that the managing takes on a different meaning i.e. implemented in a different device of the DU / CU based on the alternative apparatus claim in claim 2 or claim 3, see specification Figure 6 and 7 teaching exclusive alternatives with managing in CU and DU, [0065]-[0072] of specification indicating different embodiments housing the “first processor”], wherein the managing includes causing a coordination necessary parameter, which is a parameter for which a coordination is necessary between the first and second parameters, to be held in only one of the first device and the second device [[Figure 3 shows DU ¶0047 element 322 or figure 7 element 722 as in ¶0080, these units may be considered parameter managing unit that manages parameters as these perform steps of updating respective devices of parameters Figures 9-10 and ¶094-95, and parameters include coordination necessary parameter i.e. a parameter that will be included in a configuration update message from CU to DU or DU to CU, and this parameter is held in DU prior to being sent to CU to update the CU as in Figure 9, or in only CU before being sent to the DU as in Figure 10, this being considered to support the claim language in accordance with Applicant’s specification for parameters held at one device but coordinated with the other device see [0068]-[0069], furthermore both of these may be considered parameter managing units performing the steps as Applicant’s specification presents exclusive scenarios where the managing unit is in DU and where the managing unit is in the CU, thus either of elements 322 and 722 take on the managing unit role in the reference based on the exclusive method being performed e.g. whether the DU or CU manages the parameters].
Gao teaches a 5G GNB managing parameters between DU and CU, these including various parameters related to CU and DU configuration and slice information for air interface configuration with mobile terminal. Gao does not expressly teach managing measurement gap however Liu teaches wherein the first and second parameters for which the coordination is necessary comprise measurement gap [¶0034 teaches access device being a gNB including central unit i.e. first device and DU i.e. second device, and ¶0043 the gNB configures measurement gap for terminal, wherein coordination is considered necessary as in ¶0043 for gap information and in a gNB can be held in a DU or CU].
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (“Gao”) (US 20190327133 A1) in view of Liu et al. (“Liu”) (US 20210211916 A1, continuation of PCT/CN2017/088503 filed 6/15/2017) in view of Kubota et al. (“Kubota”) (US 20170208516 A1).

Regarding claim 2, Gao-Liu teaches:
The radio base station as claimed in claim 1, wherein the first processor causes the coordination necessary parameter to be held only in the second memory [Gao Figure 3 shows CU ¶0045-50 element 322 considered parameter managing unit that manages parameters as these perform steps of updating respective devices of parameters Figures 9-10 and ¶094-95, and parameters include coordination necessary parameter i.e. a parameter that will be included in a configuration update message from DU to CU for coordination thus this parameter is only held in DU at this moment and is necessary to coordinate with CU parameters in accordance with Applicant’s specification for parameters held at one device but coordinated with the other device see [0068]-[0069]],

 Kubota teaches the second device includes a resource allocating unit that performs resource allocation with respect to the terminal [¶0096 DU allocates resources thus is a resource allocating unit].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the DU in Gao to include resource allocation. Gao teaches resource usage management thus it would have been obvious to modify Goa to include resource allocation as in Kubota to allow for large data transmissions with different resource allocation parameters ¶0096.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322.  The examiner can normally be reached on Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478